DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12, 13, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,222,522. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,222,522. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of . 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,222,522. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 11,222,522 recites all of the limitations in claim 12 of the present invention. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,222,522. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 11,222,522 recites all of the limitations in claim 13 of the present invention. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,222,522. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of U.S. Patent No. 11,222,522 recites all of the limitations in claim 19 of the present invention. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 11,222,522. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of . 

Claims 2, 4-8, 10, 11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20  and 8 of U.S. Patent No. 11,222,522 in view of Darling (US 2019/0066483).
Regarding claims 2, 4-8, 10, and 14, claims 20  and 8 of U.S. Patent No. 11,222,522 recite all of the claimed subject matter as set forth above in the rejection of claims 1 and 13, but do not recite wherein the enclosure comprises integral mounting hardware that is configured for mounting of the monitoring-device to a surface within the controlled space without tools that are separate from the monitoring-device (claim 2); wherein the electronics further comprises at least one power source, wherein the at least one power source is configured to power at least some of the electronics (claim 4); wherein the at least one power source is selected from one or more of: at least at least one battery or at least one fuel cell (claim 5); wherein the at least one sensor is at least one primary sensor and the electronics further comprises at least one secondary sensor (claim 6); wherein the at least one primary sensor and the at least one secondary sensor are different types of sensors (claim 7); wherein the at least one secondary sensor is con- figured for obtaining sensor readings that are external to the enclosure (claim 8); wherein the at least one primary sensor and the at least one secondary sensor operating 
Darling teaches the use of wherein the enclosure comprises integral mounting hardware that is configured for mounting of the monitoring-device to a surface within the controlled space without tools that are separate from the monitoring-device (p. 87) (claim 2); wherein the electronics further comprises at least one power source 254, 258, 260, wherein the at least one power source is configured to power at least some of the electronics (figure 2B) (claim 4); wherein the at least one power source is selected from one or more of: at least at least one battery or at least one fuel cell (p. 43) (claim 5); wherein the at least one sensor is at least one primary sensor 272 and the electronics further comprises at least one secondary sensor (p. 45) (claim 6); wherein the at least one primary sensor and the at least one secondary sensor are different types of sensors (p. 43, 45) (claim 7); wherein the at least one secondary sensor is configured for obtaining sensor readings that are external to the enclosure (p. 45) (claim 8); wherein the at least one primary sensor and the at least one secondary sensor operating independently of each other (p. 43, 45) (claim 10); and wherein the electronics further comprises at least one power source 254, 258, 260, wherein the at least one power source is configured to at least power the at least one primary radio 256 or the at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the enclosure comprises integral mounting hardware that is configured for mounting of the monitoring-device to a surface within the controlled space without tools that are separate from the monitoring-device (claim 2); wherein the electronics further comprises at least one power source, wherein the at least one power source is configured to power at least some of the electronics (claim 4); wherein the at least one power source is selected from one or more of: at least at least one battery or at least one fuel cell (claim 5); wherein the at least one sensor is at least one primary sensor and the electronics further comprises at least one secondary sensor (claim 6); wherein the at least one primary sensor and the at least one secondary sensor are different types of sensors (claim 7); wherein the at least one secondary sensor is con- figured for obtaining sensor . 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,222,522. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 11,222,522 recites all of the limitations in claim 11 of the present invention. 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,222,522 and Darling as applied to claim 2 above, and further in view of Watts (US 7,961,088). 
Regarding claim 3, claim 20 of U.S. Patent No. 11,222,522 (modified by Darling) discloses all the claimed subject matter as set forth above in the rejection of claim 2, but does not disclose the mounting hardware being selected from one or more of: at least one magnet, at least one adhesive layer with a peel away cover, a plurality of hooks for .

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,222,522 and Darling as applied to claim 6 above, and further in view of Amir (US 2018/0268673). 
Regarding claim 9, claim 20 of U.S. Patent No. 11,222,522 (modified by Darling) discloses all the claimed subject matter as set forth above in the rejection of claim 6, but does not disclose activation of the at least one secondary sensor depending on the at .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 4-8, and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darling (US 2019/0066483).
Regarding claim 1, Darling discloses a monitoring-device (202, 200B, 602) for electronic monitoring of a controlled space (203, 205, 207), wherein the controlled space is for transitory use, wherein the monitoring-device comprises:
	at least one enclosure 250 that at least partially houses electronics of the monitoring-device (figure 2B); and the electronics, wherein the electronics comprises: at 
Regarding claim 2, Darling discloses wherein the enclosure comprises integral mounting hardware that is configured for mounting of the monitoring-device to a surface within the controlled space without tools that are separate from the monitoring-device (p. 87).
Regarding claim 4, Darling discloses wherein the electronics further comprises at least one power source 254, 258, 260, wherein the at least one power source is configured to power at least some of the electronics (figure 2B).
Regarding claim 5, Darling discloses wherein the at least one power source is selected from one or more of: at least at least one battery or at least one fuel cell (p. 43).
Regarding claim 6, Darling discloses wherein the at least one sensor is at least one primary sensor 272 and the electronics further comprises at least one secondary sensor (p. 45).
Regarding claim 7, Darling discloses wherein the at least one primary sensor and the at least one secondary sensor are different types of sensors (p. 43, 45).
Regarding claim 8, Darling discloses wherein the at least one secondary sensor is configured for obtaining sensor readings that are external to the enclosure (p. 45).
Regarding claim 10, Darling discloses wherein the at least one primary sensor and the at least one secondary sensor operating independently of each other (p. 43, 45).

Regarding claim 11, Darling discloses wherein the electronics further comprises memory (p. 86, 91, “the information… can be stored… inside the device 708A”) for non-transitory storage of real-time sensor data (p. 60, 94); wherein the real-time sensor data comprises sensor readings from (i) the at least one primary sensor 272, (ii) the at least one secondary sensor (p. 45), or (iii) both the at least one primary sensor and the at least one secondary sensor; wherein the memory is operatively connected to and controlled by the at least one processor 268; wherein the real-time sensor data is from one or more of the at least one primary sensor or the at least one secondary sensor (p. 60, 94); wherein event detection and processing is performed in the monitoring-device by the at least one processor using the real-time sensor data (p. 43, 60, 80).
Regarding claim 12, Darling discloses wherein the electronics further comprises memory (p. 86, 91, “the information… can be stored… inside the device 708A”) for non-transitory storage of real-time sensor data (p. 60, 94); wherein the real-time sensor data comprises sensor readings from the at least one sensor; wherein the memory is operatively connected to and controlled by the at least one processor 268 (figure 2B); wherein the real-time sensor data is from the at least one sensor; wherein event detection and processing is performed in the monitoring device by the at least one processor using the real-time sensor data (p. 43, 60, 80).
Regarding claim 13, Darling discloses wherein the at least one radio is at least one primary radio 256; wherein the electronics further comprises at least one secondary radio 252.
Regarding claim 14, Darling discloses wherein the electronics further comprises at least one power source 254, 258, 260, wherein the at least one power source is configured to at least power the at least one primary radio 256 or the at least one secondary radio 252, wherein at least some portion of the electronics are configured to minimize power usage from wireless communications (p. 46); wherein the at least one primary radio is configured for lower power wireless communications using at least one of shorter-range communications or lower bandwidth communications, as compared to the at least one secondary radio (p. 77); and wherein the at least one secondary radio is configured for higher power wireless communications using at least one of longer-range .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Watts (US 7,961,088). 
Regarding claim 3, Darling discloses all the claimed subject matter as set forth above in the rejection of claim 2, but does not disclose the mounting hardware being selected from one or more of: at least one magnet, at least one adhesive layer with a peel away cover, a plurality of hooks for removeable attachment to a complimentary plurality of loops, or a plurality of loops for removeable attachment to a complimentary plurality of hooks. Watts teaches the use of a mounting hardware being selected from one or more of: at least one magnet 208, at least one adhesive layer with a peel away cover, a plurality of hooks for removeable attachment to a complimentary plurality of loops, or a plurality of loops for removeable attachment to a complimentary plurality of hooks (column 2, lines 27-40). It would have been obvious to one of ordinary skill in the . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Amir (US 2018/0268673). 
Regarding claim 9, Darling discloses all the claimed subject matter as set forth above in the rejection of claim 6, and further discloses the at least one primary sensor obtaining a sensor reading outside of a predetermined threshold (p. 38), but does not disclose activation of the at least one secondary sensor depending on the at least one primary sensor. Amir teaches the use of activation of at least one secondary sensor 226 depending on at least one primary sensor 212 (figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include activation of the at least one secondary sensor depending on the at least one primary sensor to the monitoring device of Darling as taught by Amir for the purpose of effectively monitoring the controlled space.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Spoltore (US 2005/0253706). 
Regarding claim 19, Darling discloses all the claimed subject matter as set forth above in the rejection of claim 1, and further discloses the controlled space being a storage unit of a fixed volume that is substantially enclosed 203, 205, 207 (figure 2), but does not disclose the storage unit being a storage rental unit. Spoltore teaches the use of a storage unit being a storage rental unit (p. 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the storage unit being a storage rental unit to the monitoring device of Darling as taught by Spoltore for the purpose of effectively monitoring the controlled space. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Astrin (US 2006/0250235). 
Regarding claim 20, Darling discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the monitoring-device comprising a locking means configured for removably attaching to a latch hasp of the controlled space, wherein the locking means (i) locks electronically, (ii) unlocks electronically, or (iii) both electronically locks and unlocks, wherein the locking means is operatively connected to the electronics, wherein the monitoring-device provides .

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Auerbach, Allen, and Foisy disclose systems for monitoring controlled spaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

							/ANH V LA/                                                                                  Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
March 22, 2022